711 N.W.2d 735 (2006)
474 Mich. 1068
Harry LAZECHKO, Plaintiff-Appellee,
v.
AUTO OWNERS INSURANCE COMPANY, Defendant-Appellant, and
Allstate Insurance Company, Defendant-Appellee.
Docket Nos. 128828, 128829, COA Nos. 251061, 251245.
Supreme Court of Michigan.
February 27, 2006.
On order of the Court, the application for leave to appeal the April 28, 2005 judgment of the Court of Appeals, 2005 WL 995043, is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.